DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 4/4/2022 are hereby withdrawn.  New grounds for rejection are presented below. 

Claim Objections
Claims 1, 8, and 11 are objected to because of the following informalities:
Claims 1 and 11 – In the final claim element, please change the term “a fast transient OC life estimation module” to “the fast transient OC life estimation module.”
Claim 8 – Please delete the word “low,” as per the changes to Claims 14 and 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-7, 9-11, 13, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spruce et al. (US 20180187648 A1)[hereinafter “Spruce”].
Regarding Claims 1, 11, and 16, Spruce discloses a method (and corresponding computer-implemented control system) of operating a wind converter [See Fig. 8], said method comprising:
receiving a plurality of forecasted datasets, wherein the plurality of forecasted datasets include event signals for the wind converter during fast transient operating conditions (OCs) and operational data points for the wind converter having a first sampling rate [Paragraph [0071] – “FIG. 8 shows an example of a method that may be employed by a wind turbine controller, or a PPC, to implement embodiments of the present invention. The forecast data is received at step 801. This data may be provided from one or more wind park sensors, or from any other appropriate source. For example, the forecast data may be received over a communications network such as the internet.”Paragraph [0020] – “The forecast data may include weather forecast data. The weather data may include wind speed data, the forecast parameters may include a wind speed, and the respective threshold is then a minimum wind speed or the predetermined range is a wind speed range, the step of determining periods during which one or more parameters from the forecast data are beyond a respective threshold or within a predetermined range comprising: determining periods during which the wind speed is above the threshold or within the predetermined range.”] on an order of minutes [Paragraph [0068] – “During the period ΔT.sub.R additional forecasting information may be received, resulting in an improvement to the forecast as the period ΔT approaches. Typically forecasts may be updated every 30 minutes or so”] and based on operational data having a second sampling rate [Paragraph [0080] – “OCCs may include constraints placed on the turbine operation based upon values of measurable signals, for example temperature or electrical current. Operational constraint controllers (OCCs) define how the turbine's behaviour should be restricted in order to prevent the measured signals from exceeding these operational constraints or triggering alarms which may result in turbine shutdown.”] on an order of seconds or sub-seconds [Paragraph [0009] – “[O]ver-rating is characterised by a transient behaviour. When a turbine is over-rated it may be for as short as a few seconds[.]”];
estimating, using a normal OC life estimation module, a converter life consumption during normal OCs based on the operational data points; estimating, using a fast transient OC life estimation module, a converter life consumption during the fast transient OCs based on the plurality of forecasted datasets [Paragraph [0073] – “At step 804 lifetime usage estimates for one or more wind turbine components are determined, and compared with threshold values. The threshold values are determined based upon the linear expected function shown in FIG. 7, or any other function used to predict fatigue damage incurred over the lifetime of the turbine. As such, the threshold values for fatigue damage vary over time.”  See Fig. 7.];
computing, using a hybrid life estimation module, a total converter life consumption of the wind converter by combining the estimated converter life consumption during the normal OCs and the estimated converter life consumption during the fast transient OCs [See Fig. 7, the accumulation of fatigue damage during the different corresponding OCs.];
predicting, using a remaining useful life (RUL) prediction module, an RUL for the wind converter based on the total converter life consumption; comparing the predicted RUL with a target RUL for the wind converter [Paragraph [0074] – “At step 805 it is determined whether the LUEs for the components are above or below their respective thresholds for acceptable fatigue lifetime usage.”]; and
adjusting, using an active life performance control module, operation of the wind converter based on the comparison by adjusting operating variables of the wind converter [Paragraph [0074] – “It should be noted that LUEs may be determined for different components separately, and that subsequent control to reduce rate of consumption of fatigue life may be performed if only one component exceeds its lifetime usage estimate threshold. In the event that a threshold is exceeded the turbine is controlled to reduce consumption rate of fatigue life at step 806 as described above.”].
Although Spruce discloses that very high temperatures can cause accelerated fatigue to electrical components of a wind converter [Paragraph [0007] – “The fatigue damage accumulation rates of individual components in wind turbines vary substantially under different operating conditions. The rate of wear, or accumulation of damage, tends to increase as generated power increases. Wind conditions also affect rate of accumulation of damage. For some mechanical components, operation in very high turbulence causes a rate of accumulation of fatigue damage that is many times higher than in normal turbulence. For some electrical components, operation at very high temperatures, which may be caused by high ambient temperatures, causes a rate of accumulation of fatigue damage, such as insulation breakdown rate, that is many times higher than in normal temperatures. As an example, for generator windings, a 10° C. decrease in winding temperature may increase lifetime by approximately 100%.”] and the use of wind converter temperatures in calculating their effect on wind converter lifetime [Paragraph [0090] – “Embodiments of the invention, as described above, make use of Lifetime Usage Estimators (LUEs). The lifetime usage estimators will now be described in more detail. The algorithm required to estimate lifetime usage will vary from component to component and the LUEs may comprise a library of LUE algorithms including some or all of the following: load duration, load revolution distribution, rainflow counting, stress cycle damage, temperature cycle damage, generator thermal reaction rate, transformer thermal reaction rate and bearing wear.”Paragraph [0098] – “For the generator, generator RPM is used to infer generator temperature which is used as an input to the thermal reaction rate generator algorithm. For the transformer, the transformer temperature is inferred from the power and ambient temperature to provide an input to the transformer thermal reaction rate algorithm.”], Spruce fails to disclose estimating, using the normal OC life estimation module, a maximum junction temperature of the wind converter during the normal OCs, wherein: estimating a converter life consumption during fast transient OCs further comprises estimating, using the fast transient OC life estimation module, the converter life consumption during the fast transient OCs based on the event signals, the operational data, and the estimated maximum junction temperature of the wind converter during the normal OCs.
However, one having ordinary skill in the art would have found it obvious to determine a maximum junction temperature and to use it’s known effect when calculating wind converter lifetime because Spruce teaches that the effect of that relationship is understood [Paragraph [0007] – “The rate of wear, or accumulation of damage, tends to increase as generated power increases. … As an example, for generator windings, a 10° C. decrease in winding temperature may increase lifetime by approximately 100%.”] and doing so would produce a more accurate lifetime estimate.
Regarding Claim 11, Spruce also discloses monitoring and adjusting, remotely and in real time, operation of the wind converter based on the computed total converter life consumption [Paragraph [0004] – “FIG. 1B shows, schematically, an example of a conventional wind power plant 100 comprising a plurality of wind turbines 110, the controllers of each of which communicate with a power plant controller (PPC) 130. The PPC 130 may communicate bi-directionally with each turbine. The turbines output power to a grid connection point 140 as illustrated by the line 150. In operation, and assuming that wind conditions permit, each of the wind turbines 110 will output maximum active power up to their rated power as specified by the manufacturer.”].

Regarding Claims 3 and 19, Spruce discloses adjusting, using an active life extension control module, when the predicted RUL is less than the target RUL, operating variables of the wind converter to reduce a future life consumption such that the wind converter meets a target converter life [Paragraph [0066] – “Periodic checking determines whether the fatigue life consumed is at or below the expected fatigue life, or the expected fatigue life minus the offset value 73. If it is not, then the turbine is controlled to minimise additional fatigue damage. In this manner, when the period ΔT is reached, the fatigue damage incurred will be offset below the expected fatigue damage by close to the desired amount. Over-rating (or additional over-rating) of the turbine may then be performed, with fatigue damage being incurred at a greater rate than during the period ΔT.sub.R, as indicated by example line 72.”Paragraph [0074] – “It should be noted that LUEs may be determined for different components separately, and that subsequent control to reduce rate of consumption of fatigue life may be performed if only one component exceeds its lifetime usage estimate threshold. In the event that a threshold is exceeded the turbine is controlled to reduce consumption rate of fatigue life at step 806 as described above.”]; and
adjusting, using an active performance boost control module, when the predicted RUL is greater than the target RUL, the operating variables to boost performance and increase the future life consumption while still meeting the target converter life [Paragraph [0066] – “Periodic checking determines whether the fatigue life consumed is at or below the expected fatigue life, or the expected fatigue life minus the offset value 73. If it is not, then the turbine is controlled to minimise additional fatigue damage. In this manner, when the period ΔT is reached, the fatigue damage incurred will be offset below the expected fatigue damage by close to the desired amount. Over-rating (or additional over-rating) of the turbine may then be performed, with fatigue damage being incurred at a greater rate than during the period ΔT.sub.R, as indicated by example line 72.”].

Regarding Claims 4 and 20, Spruce discloses that adjusting operation of the wind converter further comprises switching between the active life extension control module and the active performance boost control module [Paragraph [0066] – “Periodic checking determines whether the fatigue life consumed is at or below the expected fatigue life, or the expected fatigue life minus the offset value 73. If it is not, then the turbine is controlled to minimise additional fatigue damage. In this manner, when the period ΔT is reached, the fatigue damage incurred will be offset below the expected fatigue damage by close to the desired amount. Over-rating (or additional over-rating) of the turbine may then be performed, with fatigue damage being incurred at a greater rate than during the period ΔT.sub.R, as indicated by example line 72.”].

Regarding Claim 5, Spruce discloses that the target RUL is based on a target converter life for a fleet of wind converters including the wind converter [See Claim 25 of Spruce.Paragraph [0004] – “FIG. 1B shows, schematically, an example of a conventional wind power plant 100 comprising a plurality of wind turbines 110, the controllers of each of which communicate with a power plant controller (PPC) 130. The PPC 130 may communicate bi-directionally with each turbine. The turbines output power to a grid connection point 140 as illustrated by the line 150. In operation, and assuming that wind conditions permit, each of the wind turbines 110 will output maximum active power up to their rated power as specified by the manufacturer.”].

Regarding Claims 6 and 13, Spruce discloses that the operational data includes statistics associated with operating parameters of the wind converter [Paragraph [0020] – “The forecast data may include weather forecast data. The weather data may include wind speed data, the forecast parameters may include a wind speed, and the respective threshold is then a minimum wind speed or the predetermined range is a wind speed range, the step of determining periods during which one or more parameters from the forecast data are beyond a respective threshold or within a predetermined range comprising: determining periods during which the wind speed is above the threshold or within the predetermined range.”].

Regarding Claim 7, Spruce discloses that the statistics include at least one of a mean, a standard deviation, a kurtosis, a skewness, a mode, a median, a quartile, a minimum, a maximum, a range, and an interquartile range of each of the operating parameters [Paragraph [0020] – “The forecast data may include weather forecast data. The weather data may include wind speed data, the forecast parameters may include a wind speed, and the respective threshold is then a minimum wind speed or the predetermined range is a wind speed range, the step of determining periods during which one or more parameters from the forecast data are beyond a respective threshold or within a predetermined range comprising: determining periods during which the wind speed is above the threshold or within the predetermined range.”].

Regarding Claim 9, Spruce discloses that the event signals include converter tripping signals [Paragraph [0022] – “Controlling the power output of the wind turbine may comprise reducing the amount of over rating applied, or de-rating the turbine below rated power. Controlling the power output of the wind turbine may alternatively, or in addition, comprise reducing the power output in response to a signal indicative of turbulence during periods of high turbulence in which turbulence intensity exceeds a threshold value. Controlling the power output of the wind turbine may alternatively, or in addition, comprise reducing the power output in response to a signal indicative of electricity prices during periods of low price of electricity in which the price of electricity is less than a threshold value.”] and data indicating sudden changes in wind speed [Paragraph [0020] – “The forecast data may include weather forecast data. The weather data may include wind speed data, the forecast parameters may include a wind speed, and the respective threshold is then a minimum wind speed or the predetermined range is a wind speed range, the step of determining periods during which one or more parameters from the forecast data are beyond a respective threshold or within a predetermined range comprising: determining periods during which the wind speed is above the threshold or within the predetermined range.”].

Regarding Claims 10 and 15, Spruce discloses that computing a total converter life consumption further comprises computing the total converter life consumption by computing a weighted sum of the estimated converter life consumption during the normal OCs and the estimated converter life consumption during the fast transient OCs [See Fig. 7, fatigue damage relative to lines 71 and 72.Paragraph [0066] – “The line 71 shows an example of the fatigue damage incurred during the period ΔT.sub.R when control according to embodiments of the invention is applied. At the forecasting point it is determined that there is a period ΔT during which it would be desirable to over-rate the wind turbine. The desired value 70 for total fatigue damage, or fatigue life consumed, at the start of period ΔT is determined based upon the expected fatigue damage at the start of period ΔT according to a predetermined function. For example, the desired value may be the value of the predetermined function, or the value of the predetermined function minus an offset value. Periodic checking determines whether the fatigue life consumed is at or below the expected fatigue life, or the expected fatigue life minus the offset value 73. If it is not, then the turbine is controlled to minimise additional fatigue damage. In this manner, when the period ΔT is reached, the fatigue damage incurred will be offset below the expected fatigue damage by close to the desired amount. Over-rating (or additional over-rating) of the turbine may then be performed, with fatigue damage being incurred at a greater rate than during the period ΔT.sub.R, as indicated by example line 72.”].

Claims 8, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spruce et al. (US 20180187648 A1)[hereinafter “Spruce”] and Spruce et al. (US 20180180025 A1)[hereinafter “Spruce II”].
Regarding Claims 8, 14, and 17, Spruce fails to disclose that the normal OC life estimation module includes a surrogate model that is trained using a plurality of training datasets, with first operational data having the first sampling rate as inputs and life consumptions estimated using a normal OC physical-based life estimation model as outputs.  However, Spruce II discloses the use of such a model [See Paragraphs [0295]-[0296]].  It would have been obvious to use such a model in order to be able to more effectively predict the effect of various operating parameters on wind turbine lifetime and to then control the wind turbine accordingly to balance lifetime and power output.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    305
    779
    media_image1.png
    Greyscale

Examiner’s Response:
	The corresponding rejections are hereby withdrawn.

Applicant argues:

    PNG
    media_image2.png
    239
    779
    media_image2.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees with Applicant’s assertions that changes in weather do not constitute “events” with regards to the recited “event signals” [Paragraph [0029] of the instant Specification – “Tripping of semiconductors and sudden changes in wind speed constitute events and fast transient conditions relative to a duration of time on the order of minutes. Signals for such occurrences are referred to herein as event signals.”].  Also, see instant Claim 9.
With regards to the recited “operational data,” the instant Claims do not recite such data as being power data.  Regardless, Spruce measures such data [Paragraph [0080] – “OCCs may include constraints placed on the turbine operation based upon values of measurable signals, for example temperature or electrical current.”].

Applicant argues:

    PNG
    media_image3.png
    169
    786
    media_image3.png
    Greyscale

Examiner’s Response:
	The Examiner agrees that Spruce does not disclose selecting data points at a low sampling rate from underlying data that has a higher sampling rate.  However, this is not recited by the Claims.  Rather, the Claims recite that the forecasts include two different types of data (the “operational data points” and the “operational data”) that have corresponding different sampling rates.  Spruce discloses this situation, per the explanation in the rejection section above.

Applicant argues:

    PNG
    media_image4.png
    648
    783
    media_image4.png
    Greyscale

Examiner’s Response:
	The Examiner is understanding Applicant’s argument to correspond to the relationship in the 3-D portion of instant Fig. 5B, where life consumption values are lower in one area even though a higher corresponding mean power is present.  This would not be expected when reading Paragraph [0007] of Spruce.  However, this aspect of the Invention is not currently recited in the Claims.
	The Examiner recommends claim language be recited that describes this situation (higher life consumption determined when a lower mean power is present and a higher power standard deviation is present than when a higher mean power is present and a lower power standard deviation is present) when calculating the RUL.  However, the Examiner questions whether a somewhat lower mean power but with a higher standard deviation could result in a maximum junction temperature that would justify a higher life consumption determination (i.e., mean 100 with SD 1 could correspond to a lower max temperature than mean 99 with SD 6).  Further search and consideration would be required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180171979 A1 – METHODS AND SYSTEMS FOR GENERATING WIND TURBINE CONTROL SCHEDULES
US 20140030089 A1 – WIND TURBINE LIFETIME ESTIMATOR

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865